 HIGHWAY TRUCKDRIVERS AND HELPERS, LOCAL 107551Highway Truckdrivers and Helpers,Local 107,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, IndependentandVirginia-CarolinaFreight Lines,Inc.Case No. 4-CC-103.April 2, 1959DECISION AND ORDEROn December 30, 1958, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Re-port attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report, and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connectionwith this case to a three-member panel [Members Rodgers, Jenkins,and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications.Relying on the credited testimony of Halmon, we agree with theTrial Examiner that the Respondent Union violated 8(b) (4) (A),in that James induced the employees of Weber to refuse to unloadthe trucks of Virginia-Carolina by telling them they were not tounload Virginia-Carolina trucks. In view of the above finding, wefind it unnecessary to pass on the issue as to whether the picketingoccurred sufficiently close to the location of the situs so as to belawful under the criteria established inMoore Dry Dock.,We agree with the Trial Examiner that the Respondent violatedSection 8(b) (1) (A) relying on the credited testimony of Pratt thatJames came up to his truck inquiring if he did not know that Vir-ginia-Carolina Freight Lines were on strike, and saying, "If thiskept up somebody might get hurt."Thus, we find on the basis of the entire record in this case thatthe Respondent engaged in unfair labor practices within the mean-ing of Section 8(b) (4) (A) and 8(b) (1) (A) of the Act by inducingor encouraging employees of David Weber Company to engage in.concerted refusals in the course of their employment to performwork or services for their employer, with an object thereof being to.1Moore Dry Dock Company,92 NLRB 547.123 NLRB No. 65. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDforce or require Weber to cease doing business with Virginia-CarolinaFreight Lines, Inc., and by threatening employees of Virginia-Carolina, thereby restraining and coercing them in the exercise ofrights guaranteed by Section 7 of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, HighwayTruckdrivers and Helpers, Local 107, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, In-dependent, its officers, representatives, agents, successors, and assignsshall :1.Cease and desist from :(a) Inducing or encouraging employees of David Weber Company,or any other employer, to engage in a strike or a concerted refusal inthe course of their employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles, materials,or commodities, or to perform any services for their employer, wherean object thereof is to force or require David Weber Company orany other employer to cease doing business with Virginia-CarolinaFreight Lines, Inc.(b)Restraining and coercing the employees of Virginia-CarolinaFreight Lines, Inc., by threats of physical harm, or by like or relatedconduct restraining or coercing employees of other employers doingbusiness with Virginia-Carolina Freight Lines, Inc., in the exerciseof their rights under Section 7 of the Act.2.Take the following affirmative action :(a)Post at its business offices and at the meeting halls of Local107 copies of the notice attached hereto marked "Appendix." 2 Copiesof said notice to be furnished by the Regional Director for the FourthRegion shall, after being duly signed by an authorized representativeof Local 107, be posted by the said Respondent immediately upon re-ceipt thereof and maintained for a period of 60 days thereafter in con-spicuous places including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by Respondentto insure that the notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for the Fourth Region in writ-ing,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.9In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an order." HIGHWAY TRUCKDRIVERS AND HELPERS, LOCAL 107APPENDIX553NOTICE TO ALL MEMBERS OF HIGI-IWAY TRUCKDRIVERS AND HELPERS,LOCAL 107, INTERNATIONAL BROTIIERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, INDEPENDENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify you that :AVE WILL NOT induce or encourage employees of David WeberCompany, or any other employer to engage in a strike or a con-certed refusal in the course of their employment to use, manufac-ture, process, transport or otherwise handle or work on anygoods, articles, materials or commodities, or to perform any serv-ices for their employer, where an object thereof is to force or re-quire David Weber Company, or any other employer or person,to cease doing business with Virginia-Carolina Freight Lines,Inc.VVE WILL NOT restrain or coerce the employees of Virginia-Carolina Freight Lines, Inc., by threats of physical harm or bylike or related conduct restrain or coerce employees of otheremployers doing business with Virginia-Carolina Freight Lines,Inc., in the exercise of their rights under Section 7 of the Act.HIGIIWAYTRUCKDRIVERS AND HELPERS,LOCAL107,INTERNATIONALBROTHER-HOODOFTEAMSTERS,Cr[AUFFEURS,WAREI--IOUSEMENANDHEL1'ERSOFAMERICA, INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), was heard in Philadelphia, Pennsylvania, on Sep-tember 29, 30, and October 1, 1958, pursuant to due notice, with all parties repre-sented by counsel and participating in the hearing.The complaint issued onAugust 26, 1958, by the General Counsel of the National Labor Relations Board 1and based on a charge duly filed and served, alleged in substance that the Respond-ent had engagedin unfairlabor practices proscribed by Section 8(b)(1)(A) and(4)(A) of the Act, by reason of the following:1 The General Counsel andhis representative at the hearing are referred to herein asthe General Counsel, and the National Labor Relations Board as the Board. The Respond-ent is referred to as the Union and as Local 107, and the Charging Party as Virginia-Carolina.All events herein occurred in 1958. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)On or about July 15, and on other dates,theUnion through its officers,agents,or representatives,including,among others,William "Goldie"James,threatened and coerced employees of Virginia-Carolina with violence to their per-son and trucks of Virginia-Carolina.(2)On or about July 15, the Union ordered,directed, instructed,and appealedto the employees of David Weber Company(herein calledWeber)not to unloadthe trucks of Virginia-Carolina, with an object of forcing or requiring Weber tocease doing business with Virginia-Carolina.In its answer the Union denied the allegations of unfair labor practices. Itaffirmatively averred that William"Goldie" James, herein called Goldie or James,respectively,was the Union'sagent on July 15, for a very specific and limitedpurpose with only specific and limited authority.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF VIRGINIA-CAROLINA FREIGHT LINES, INC., THE CHARGING PARTYVirginia-Carolina Freight Lines, Inc., the Charging Party herein,isaVirginiacorporationwith its principal office at Martinsville,Virginia.During the year1957, it provided hauling services between the States of Maryland, North Carolina,Pennsylvania,Virginia, and the District of Columbia, valued in an amount exceed-ing $100,000.Ifind that Virginia-Carolina is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDHighway Truckdriversand Helpers,Local 107,InternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemenand Helpers of America,Independent, is alabor-,organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Events on July 15 and 16Charles Echols,a truckdriver for Virginia-Carolina, testified that he arrived atTioga and Richmond Streets,Philadelphia,Pennsylvania,the location of the DavidWeber Co.,at about 7 a.m. on July 15 to find three Virginia-Carolina trucks andtwo other trucks, which were identified as Eichelberger's,withmerchandise con-signed to.Weber,waiting to be unloaded.Since theWeber receiving bay canaccommodate only one truck, the usual procedure is for the platform man tocheck with the waiting truckdrivers, the order in which they are to be called.Sometime after 7:30 a.m. he calls to the driver of the first truck to back in tohave his truck unloaded.As one truck is unloaded,Weber's platform man callsout to the driver of the next truck to back into the receiving bay for unloading.2Echols parked his truck on Tioga Street,opposite theWeber receiving bay anddirectly in front of a Virginia-Carolina truck driven by Walter Branch, the thirdof the Virginia-Carolina trucks slated to be unloaded that morning.The firstVirginia-Carolina truck had already been unloaded, and the second one was inthe receiving bay practically unloaded shortly before 9 a.m.3Echols was in hecab of his truck getting set to move it ahead a bit to allow Walter Branch suffi-cient space to get his truck into position for parking into the Weber receiving bay,when an automobile turned the corner from Richmond Street into Tioga Streetand stopped in front of Echols' truck, thus preventing him from moving.Thedriver of the automobile was identified at the hearing as William "Goldie"James,an organizer for the Union.Goldie approached Echols, while the latter was still in the truck cab and askedwhat he was doing there with a load of paper.Goldie also inquired if Echolsdid not know"that the boys were on strike up there, and was [I]trying to foulthings up."Echols replied that he thought the strike had been settled.Goldiethen asked Echols to verify his name and address which Goldie took from anidentification card that was hanging on the ignition key.Goldie left Echols' truckand proceeded to the Virginia-Carolina truck which Branch was driving.Echolsturned off his ignition and followed a short distance behind Goldie.2It appears from the record that the Virginia-Carolina trucks should have been thefirst three trucks to be unloaded that morning.3This finding is based on the testimony of Leroy Ralmon,a Weber platform man, whounloaded trucks. HIGHWAY TRUCKDRIVERS AND HELPERS, LOCAL 107555Ralph Pratt,the helper on Branch's truck testified that Goldie came up to histruck and asked if he did not know that Virginia-Carolina Freight Lines was onstrike.Goldie also commented that "if this kept up somebody might get hurt."Goldie then asked his name and Pratt gave him the name"Edward Lemmon" afictitious name.Walter Branch,employed by Virginia-Carolina as driver of thetruck on which Pratt is a helper,testified that he was sleeping in the sleeper abovethe truck cab when he was awakened by an argument between Pratt and Goldie.Branch asked what was going on.Goldie inquired whether Branch did not knowthatVirginia-Carolina was on strike.Branch walked away to telephone his boss.Goldie walked across the street toward the Virginia-Carolina truck in the Weberreceiving bay.James testified that he has been employed as an organizer for the Union sinceMay 30, 1958.On the morning of July 15, he"was sent to get Virginia-Carolinatrucks" and was told there were several at the Weber plant.He arrived at thestreetwhere the plant is located between 8 a.m. and 9 a.m. and observed aVirginia-Carolina truck in the receiving bay and two Virginia-Carolina trailers onthe other side of the street,parked up on the pavement.He testified further thathe asked Echols if he did not know that Virginia-Carolina was on strike.UponEchols' affirmative reply, followed by the comment that he had instructions tounload his truck,James stated he appealed to him as one union man to another.Echols told James he would have"to get in touch with his boss.James testified further that he then went back to the Virginia-Carolina truckand spoke to the driver,who told him his name was George Lemmons,and alsoappealed to him as a unionman to honor a picket line.According to James, hewas told to mind his own"g- dbusiness,"that he, the driver,was outtomake a living and nobody was going to stop him. James then crossed to theother side of the street.While the testimony of Echols, Pratt,and Branch is at variance in some minordetail,such as the arrival time of Goldie on Tioga Street,itwas in the mainconsistent and mutually corroborative and I credit it over the conflicting testimonyof James who did not impress me as a reliable witness.Echols testified that as Goldie crossed the street to the receiving bay, the Weberemployees had finished unloading the second Virginia-Carolina truck driven byJessieMickles,and Mickles appeared to be ready to pull his truck out.Echolsheard Goldie say to Mickles, "don'tyou know that you fellows are on strike uphere?"Mickles replied that he thought the strike was settled.Goldie,accordingto Echols,then said to Mickles,"you fellows don't know nothing, do you?" GoldieaskedMickles if he was unloaded to which he received an affirmative reply.Goldie mentioned something about a picket line and Mickles said he did not seeany pickets and that he was leaving, at which point Goldie said "well, we don'twant the empty truck.We just want to tie up the freight.You can go ahead." 4After Mickles drove his truck out of the receiving bay, Echols observed Goldietake a sign which he had in his hand with the legend "On strike,Virginia-Carolina"and place it on himself "such as strike placards are worn,"and pace back andforth in front of Weber's receiving and shipping doors and almost to the corner.Such picketing by Goldie continued for about a half hour,according to Echols.As previously noted, Weber employees John Green and Leroy Halmon were onthe receiving bay platform unloading the Virginia-Carolina trucks on the morningof July 15.Green testified that he observed James that morning standing on thesidewalk in front of the platform carrying a picket sign which read,"On strike,Virginia-Carolina."Green was unable to state how long James was out on thesidewalk.5Halmon testified that he saw James that morning on the sidewalk carrying apiece of rolled up paper in his hand.Halmon describing the position of the truck4Mickles did not appear as a witness at the hearing.Echols testified that he did nothear the entire conversation between Goldie and Mickles.rAt the hearing, Green was confronted with an affidavit which was prepared by aBoard field examiner and signed by Green on July 28. Green repudiated most of the con-tents of the affidavit.Green did not impress me as a reliable witness. Other than thefindings hereinabove made I do not consider his testimony reliable.Further, since Greenwas merely a Weber employee,appearing as a witness called by the General Counsel, andnot as a party to the proceeding herein, his affidavit cannot be used as probative evidence,but may only serve the purpose of impeaching him. This is so even though Halmonadopted the contents of Green's affidavit in his own affidavit and testified that with theexception of one paragraph its contents were true. SeeSouthern R. Co. v.Gray,241 U.S.333;U.S. v. Michener,152 F. 2d 880(C.A. 3) ;N.L.R.B. v. Quest-Shop Mark BrassiereCo., Inc.,185 F. 2d 285(C.A. 2). 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the receiving bay stated that the engine of the truck extended almost to thesidewalk.A platform in the receiving bay is along the side of the truck about6 feet from the rear of the truck.Halmon and Green had finished unloading thesecond Virginia-Carolina truck driven by Mickles shortly before 9 a.m.Halmontestified that he was standing halfway on the trailer and halfway on the receivingplatform, about 25 feet from the cab of the truck, getting ready to send the driverout of the receiving bay, when James came up to the cab of the truck and said ina voice loud enough for Halmon to hear, "we wasn't [sic] supposed to unloadthe truck."Halmon could not state with certainty that this remark by Jameswas addressed to him or to the truckdriver. In this regard, it is significant to notethe following question to Green about his affidavit, referred tosupra,and hisanswer:Q. But you say this man did not say that you weren't supposed to unloadVirginia-Carolina?A. No, he didn't say it to us.He might have made the statement.Idon't believe he did make the statement, but he didn't make it to me.He never said anything.He never addressed hisself [sic] to me at all.A.Maybe I might have said the man made the statement, but he neveraddressed me.No other Virginia-Carolina trucks were unloaded on July 15.James remained in the vicinity of the Weber plant the rest of the day.Fromtime to time he walked up and down the street on both sides.Echols stated hehad several general conversations with James during the day, while waitingto see what would happen.At about 4 p.m. a Virginia-Carolina truck driven by Jim Corum with helperMarshall Corum parked about a block away from Tioga and Richmond Streets.Echols testified that Jim Corum stopped to ask for directions to his destination.Goldie approached them and inquired what Corum was doing there.Corummentioned he was going to Campbell's and proceeded to his truck, with Goldiefollowing him.Echols testified further that he heard Marshall Corum and Goldiediscussing the merits of the Virginia-Carolina drivers versus the Union and Goldiereferred to the drivers as "scabs."There ensued some loud argument, and acrowd of some 10 to 15 people collected. Echols stated he recognized several inthe crowd as men he saw standing around Tioga Street most of the morning andalso observed some of them during the day in Goldie's company.Echols heardseveral people in the crowd shout "if they want to be rough, lets show them whatrough is, lets fight."Echols testified that later that day, two men wearing dark glasses drove up inan automobile.They went over to Goldie and "seemed" to speak to him. Echolshad not seen them earlier, nor was he able to recognize them.The two menthen stood to the right of Echols' truck.As he approached them and inquired ifthings were settled, one of the men told Echols, "we could take our trucks andget the hell out of town and don't come back, but if you want to you may stayhere tonight, but we cannot be held responsible for what may happen to you oryour truck if you stay after dark."Echols testified also that after this conver-sation he asked Goldie who the two men were and he was told "they are fromthe hall."Echols drove his truck away from the vicinity of the Weber plant.He returned the following day.Neither of the Virginia-Carolina trucks drivenby Echols or Branch was unloaded.James testified that he talked with Mickles the driver of the second Virginia-Carolina truck in the receiving bay, and only appealed to him as one union manto another.He stated he asked Mickles if the latter did not know that the Unionwas still on strike.Mickles answered "yes," but went on to say that he wasgoing to make a living and no "g- d- Yankee" was going to stop him.James stated he told Mickles he was going to picket him, whereupon he put onhispicket sign and was picketing for several minutes when he heard someoneshout "allright,Virginia-Carolina you are unloaded take it away."With that,the driver pulled his truck out of the receiving bay and James stepped to theside and discontinued picketing.He stated that on July 15 and 16, when therewere no Virginia-Carolina trucks in the receiving bay he was on the sidewalk,outside of the plant, at the corner.James denied any conversation with either Green or Halmon.He testified thathe spoke to Weber's superintendent Sparacino on the sidewalk outside the plant,when the latter arrived there on July 15 shortly before 9 a.m. James stated hetold him the Union had Virginia-Carolina on strike, and if any Virginia-Carolina HIGHWAY TRUCKDRIVERS AND HELPERS, LOCAL 107557trucks back in to the receiving bay he would picket them, but so far as Eichelbergerwas concerned, he was not there for them and they could back in. Later on hewas called up on the receiving platform by Sparacino.There he talked withSparacino, Jericho, a business agent for Teamsters Local 470 which representsWeber's drivers, and an unidentified person.Jericho asked "how about ourtrucks?"James replied, "there's nothing I can do about any other trucks. I amonly here for one reason, is for the Virginia-Carolina." James denied makingany threats to any Virginia-Carolina employees.With regard to the two menwho drove up at about 5 p.m. on July 15, he testified he did not know who theywere.He further testified that with respect to the crowd that collected when hewas talking to Corum they were either truckdrivers who hang out in a saloon onthe corner of Richmond and Tioga Streets, or factory workers on their lunchbreak.Ihave heretofore found James to be an unreliable witness and do notcredit his testimony set forth above.ConclusionsThe Union, while admitting in its answer that James was its agent for a specificand limited purpose, denied that he had general authority to speak for or act as itsgeneral agent.The record is clear from James' testimony, that on July 15, theUnion sent him to the Weber plant "to get Virginia-Carolina trucks." It followstherefore, and I find that the Union is chargeable with James' activities and conductwithin the scope of such authority.N.L.R.B. v. International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, Local 182, Utica,New York and vicinity, AFL (Jay-K Independent Lumber Corp.),219 F. 2d 394(C.A. 2), enfg. 108 NLRB 1323. Indeed, "A principal may be responsible forthe act of his agent within the scope of the agent's general authority . . . eventhough the principal has not specifically authorized or indeed may have specificallyforbidden the act in question."Sunset Line and Twine Company,79 NLRB 1487,1509.Section 8(b) (4) (a) of the Act, which the complaint alleges was violated bythe Union in the insant matter, provides that it shall be an unfair labor practicefor a union or its agents-to engage in, or to induce or encourage the employees of any employer toengage in, a strike or a concerted refusal in the course of their employmentto use, manufacture, process, transport, or otherwise handle or work on anygoods, articles,materials or commodities or to perform any services where anobject thereof is: (A) forcing or requiring.any employer or other per-son . . . to cease doing business with any other person;In the usual case, the situs of the picketing furnishes a reasonable index fordistinguishing between primary and secondary activity.In the instant case however, Virginia-Carolina, the primary employer was doingbusiness at the Weber premises, a neutral employer, where the activity complainedabout took place.6In common situs situations the question for resolution iswhether the Union intended directly to involve the neutral employer and hisemployees, or whether such involvement was merely an incidental result or ac-tivity aimed at the primary employer.This question is essentially an evidentiary one.To aid in resolving it, the Boardin theMoore Dry Dock Company,case 92 NLRB 547, formulated a series ofevidentiary guides for ascertaining whether picketing at a "common situs" has alegitimate primary, or an illegal secondary objective.Thus, for the picketing toqualify as primary, it must, at least, meet all of the following conditions:(a)The picketing is strictly limited to times when thesitusof dispute islocated on the secondary employer's premises;(b) at the time of the picketing the primary employer is engaged in itsnormal business at thesitus;(c) the picketing is limited to places reasonably close to the location ofthe situs;(d) the picketing discloses clearly that the dispute is with the primary em-ployer.O Since the General Counsel conceded at the hearing that the location of Virginia-Carolina facilities in places other than Philadelphia, Pennsylvania, was not to be con-strued so as to limit the right of the Union to picket the Virginia-Carolina trucks in thePhiladelphiaarea,Iwill not apply therulelaid down by the BoardinWashington CocaColaBottling Company,107 NLRB 229,enfd.220 F. 2d 380(C.A.,D.C.). 558DECISIONSOF NATIONAL LABORRELATIONS BOARDIn its brief, the Union argues that it complied with the requirements set forthinMoore Drydockand therefore it did not violate Section 8(b)(4)(A). I donot accept this, for as found hereinabove, James picketed in front of both thereceiving and shipping bays of Weber for a period of time after the Virginia-Caro-lina truck pulled out of the receiving bay.Even though I have reached the conclusion above, it is equally important topoint out that theMoore Drydockcriteria are not exclusive, for there may beother evidence in the record, as indeed thereis inthe instant case, which demon-strates that the Union had an illegal secondary objective. In such a situation, aviolation of Section 8(b)(4)(A) may be found, notwithstanding compliance withtheMoore Drydockcriteria.SeeTruckdrivers Local Union 728, etc. (CampbellCoal Co.) v. N.L.R.B.,249 F. 2d 512, (C.A., D.C.) cert. denied 355 U.S. 958;N.L.R.B. v. United Steelworkers of America250 F. 2d 184 (C.A. 1).Iam convinced from Halmon's credited testimony that when Goldie declaredin a voice sufficiently loud to be heard on the receiving platform that "we wasn'tsupposed to unload the [Virginia-Carolina] truck," that this was a commandfrom Goldie to Halmon and any other Weber employee on the receiving plat-form 7engaged in unloadingVirginia-Carolina trucks, to cease performing thiswork, with the object of forcing Weber to ceasedoing businesswithVirginia-Carolina.The General Counsel also urged at the hearing and counsel for Virginia-Carolinacontends in his brief, that the Union's picketing should have been limited to ap-peals to Virginia-Carolina employees.Therefore, they argue, that when theVirginia-Carolina truck leftWeber'sreceivingbay, the situs of the dispute wasacross the street, where the other Virginia-Carolina trucks were parked.Can itbe said that the picketing on the sidewalk across the street from the parkedtrucks was not a "place reasonably close to the location of the situs?"To drawso fine a lineis virtuallyimpossible.To do so, carries with it a dangerous poten-tialforinterferencewith legitimate picketingevenata "commonsitus." 8Ibelieve it unnecessary to pass on the issue, especially where, as here, independentevidence of forbidden "inducement" has been found to exist.The Union also contends in its brief that Weber employees at no time ceasedwork or refused to perform any work, and that the two Virginia-Carolina truckswhich were not unloaded were never ordered to be backed into the receiving bay.The Board with the approval of the Court of Appeals has held that, "To consti-tute inducement in the statutorysense, it isnot necessary that the union's appealsucceed in producing a strike or concerted refusal to work, it is enough that theappeal was made for that purpose."GeneralMillwork Corp.,113NLRB 1084,enfd. 242 F. 2d 932 (C.A. 6).Upon the foregoing and the record as a whole I conclude and find that theUnion in violation of Section 8(b)(4)(A) ordered, induced, and encouraged Weberemployees not to unload the Virginia-Carolina trucks with an object of forcing orrequiringWeber to cease doing business with Virginia-Carolina.With respect to the allegation in the complaint that the Union violated Section8(b)(1)(A) in that its officers, agents, or representatives threatened and coercedemployees of Virginia-Carolina with violence to their person and to the trucksofVirginia-Carolina, I will not base a finding of agency on Echols' testimony,regarding the two unidentified men who threatened him.The only evidence inthe record adduced by the General Counsel in support of this allegation in thecomplaint was obtained from Pratt who testified that in the course of conversationwithGoldie regarding the Virginia-Carolina strike,Goldie commented "if thiskept up somebody might get hurt."The fair inference to be drawn from theremark, even though it did not contain specific reference to Pratt, or for thatmatter to any other Virginia-Carolina driver, is that it was a threat aimed at allVirginia-Carolina employees working on such trucks in the Philadelphia area, andI so find. It must be pointed out that threats by a union are not excused by thefact that they may not have achieved their purpose.As the Board stated inReady Mixed Concrete Company,117NLRB 1266, 1267 footnote 1, "it is wellsettled that the Act does not require proof that coercive conduct had its desiredeffect."Ordinarily the Boardwill not issuea remedial order in those situations wherethere has been an isolated violation.However, in the circumstances of this case,after a careful study of thewitnessestestimony and having observed them on thewitness stand, and with a view towardpreventing a repetitionof threats, I am ofT It will be recalled that Green was working with Halmon on the receiving platform.8Sections 7 and 13 of the Act protect legitimate primary activity. PACIFIC MARITIME ASSOCIATION559the opinion that it will effectuate the policies of the Act to issue a remedial order,and I will so recommend hereinafter.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case I make the following:CONCLUSIONS OF LAW1.Highway Truckdrivers and Helpers, Local 107, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, Independent, isa labor organization within the meaning of Section 2(5) of the Act.2.By inducing or encouraging employees of Weber to engage in concertedrefusals in the course of their employment to perform work or services for theiremployer, with an object thereof being to force or require Weber to cease doingbusiness with Virginia-Carolina, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(b)(4) (A) of the Act.3.By threatening employees of Virginia-Carolina, thereby restraining andcoercing them in the exercise of rights guaranteed by Section 7 of the Act Respond-ent has engaged in unfair labor practices within the meaning of Section 8(b) (1) (A)of the Act.4.The aforesaid unfair labor practices having occurred in connection with theoperations of Virginia-Carolina, as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the sev-eral States and substantially affect commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in activities which violate Section8(b)(1)(A) and (4)(A) of the Act, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action, which I find necessary toremedy and remove the effect of the unfair labor practices and to effectuate thepolicies of the Act.[Recommendations omitted from publication.]PacificMaritimeAssociationand A.T. SatchellInternational Longshoremen's and Warehousemen's Union, Local10, Independent; and International Longshoremen's and Ware-housemen's Union,IndependentandA.T. Satchell.Cases Nos.20-CA-1320 and 2O-CB-548. April °L, 1959DECISION AND ORDEROn September 30, 1958, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent Pacific Maritime Association and the RespondentInternational Longshoremen's and Warehousemen's Union, Local 10,Independent, had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner alsofound that the International Longshoremen's andWarehousemen'sUnion, Independent, had not engaged in any unfair labor practicealleged in the complaint and, in effect, recommended dismissal ofthe complaint with respect to such party.Thereafter, the Respond-123 NLRB No. 66.